Citation Nr: 0832860	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  02-18 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for post-traumatic stress disorder 
(PTSD), and if so, whether service connection is warranted 
for the disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from January 1968 to August 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2001 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).  

The Board notes that in a December 2007 remand, the Board 
mischaracterized the issue as a claim of service connection 
rather than a request to reopen a claim of service 
connection.  The Board finds that the request to reopen 
should be granted, however, so no prejudice resulted from the 
Board's error.  


FINDINGS OF FACT

1.  The veteran's claim of service connection for PTSD was 
previously denied by the RO in September 1998.

2.  Evidence presented since September 1998 is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's claimed in-service stressors have not been 
corroborated by service records or other credible, supporting 
evidence.  


CONCLUSIONS OF LAW

1.  The September 1998 RO decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991); 38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

2.  New and material evidence sufficient to reopen a claim 
for service connection for PTSD has been presented.  38 
U.S.C.A. §§ 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board finds that VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Initially the Board notes that because the request 
to reopen has been granted, there is no need to discuss 
compliance with Kent.  Additionally, in August 2000, March 
2003, and July 2006, the agency of original jurisdiction 
(AOJ) sent letters to the veteran providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include as interpreted by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Although the March 2003 and July 2006 
notice letters postdated the initial adjudication, the claim 
was subsequently readjudicated without taint from the prior 
decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  The Board also finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for equitable resolution of the issue has been obtained.  VA 
has done everything reasonably possible to assist the veteran 
with respect to his claim for benefits, such as obtaining 
medical records, providing VA examinations, and contacting 
the Joint Services Records Research Center.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

PTSD

A claim of service connection for PTSD was denied in a 
September 1998 Rating Decision.  This decision is final based 
on the evidence then of record.  
38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).  A claim will be reopened if new and 
material evidence is submitted, however.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999) .

The veteran's previous claim of service connection for PTSD 
was denied based on the absence of a confirmed diagnosis of 
PTSD.  Evidence received subsequent to the September 1998 
decision includes VA treatment and examination records 
reporting diagnoses of PTSD.  These diagnoses bear directly 
and substantially upon the matter under consideration and are 
sufficiently significant as to mandate consideration.  
Consequently, the claim is reopened.

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the veteran notice as to the 
requirements for service connection; the March 2001 Rating 
Decision reopened the claim and considered it on the merits; 
and the veteran's arguments throughout the instant appeal 
have been on the merits.  It is concluded, therefore, that 
there is no prejudice to the veteran in conducting a de novo 
review.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for PTSD will vary depending on whether the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  If the evidence establishes that 
the veteran was engaged in combat with the enemy, and the 
claimed stressor is related to combat (in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where the 
veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after- the-fact medical nexus evidence.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The veteran's service personnel records indicate that he 
served in Vietnam in laundry service from September 1968 to 
August 1969 and that while there, he was assigned to the 
laundry service.  The veteran has reported that he also did 
guard duty, though he "never got out into the jungle" or 
into combat.  See June 1984 VA examination record; July 1985 
RO hearing transcript; October 2002 Substantive Appeal Form.  

The veteran contends that he has PTSD as a result of 
witnessing a friend's death in service, and the Board notes 
that the veteran has been diagnosed with PTSD based on this 
stressor.  See November 1998 VA treatment record, June 2008 
VA examination record.  As this is a non-combat related 
stressor, the stressor must be corroborated by service 
records or other credible evidence.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d), (f) (2007).  

VA treatment records dating in 1998 report the veteran's 
initial history of the stressor.  Initially, the veteran 
reported that his friend W.S. fell to the floor and died in 
service, but he indicated that he did not witness the death.  
See January 1998 VA treatment record.  The veteran 
subsequently changed the details, reporting that he was in 
fact "a witness to some trauma of a friend who apparently 
died as a result of a fall or other medical illness," such 
as a seizure.  See March, October, and November 1998 VA 
treatment records.  At the September 2000 VA examination, the 
veteran further described the experience, reporting that, 
when stationed in Long Binh, his "best friend W.S. got up to 
go to work and just collapsed and died."  The veteran stated 
that "he had never seen anything like that before." See 
also June 2008 VA examination record (W.S. "collapsed and 
died right in front of me").  

In April 2008, the U.S. Army and Joint Services Records 
Research Center (JSRRC) confirmed that W.S. died of a non-
hostile death in December 1968 and that he was a member of 
the veteran's company.  The report also indicates that W.S. 
died as a result of drowning/suffocation.  

In July 2008, the veteran submitted a statement indicating 
that he believed the "non-hostile event [that caused W.S.'s 
death] was from strangling/choking off fluid in body."  

Although the record includes a diagnosis of PTSD, the Board 
finds that service connection must be denied since the 
veteran's stressor has not been sufficiently corroborated.  
Although the evidence indicates that W.S. was a member of the 
veteran's company and that W.S. died from non-hostile causes 
while in service, the veteran and the JSRRC report illustrate 
two distinct manners of W.S.'s death.  The JSRRC report 
indicates that W.S. died as a result of drowning.  The 
veteran has never reported that W.S. died as a result of 
drowning, however; rather, the veteran has consistently 
reported that the veteran died as a result of a "fall" or 
"seizures or other natural causes" right after getting up.  
Based on the evidence of record, accepting the stressor in 
the face of this inconsistency would require considerable 
speculation; the Board would have to create scenarios where 
the two accounts could coexist.  Service connection may not 
be based on a resort to pure speculation or even remote 
possibility, however.  See 38 C.F.R. § 3.102.  See also 
Slater v. Principi, 4 Vet. App. 43 (1993).  Consequently, 
based on the significant inconsistency between the veteran's 
account of W.S.'s death and the JSRRC's account of W.S.'s 
death, the Board finds that the veteran's stressor is not 
corroborated by the JSRRC report.  

The stressor is also not corroborated by any other evidence.  
The veteran has not submitted any lay statements in support 
of his claimed stressors, and service medical and personnel 
records do not report any behavioral changes or psychiatric 
abnormalities, such as abnormal clinical findings or 
nightmares.  As stated above, the veteran's lay statements, 
by themselves, are not enough to establish the occurrence of 
the alleged stressor.  Consequently, service connection for 
PTSD based on this stressor is denied.  

Service connection is also not warranted for PTSD based on an 
alternate stressor.  The Board notes that the veteran has 
claimed that he has PTSD as a result of being stationed next 
door to a hospital and seeing bloody bodies with missing 
parts arriving for emergencies.  See July 2008 statement.  
There is no diagnosis of PTSD linked to this stressor; 
however; consequently, service connection must be denied.  




ORDER

As new and material evidence has been received, the claim is 
reopened; and, to that extent only, the appeal is granted.  

Service connection for PTSD is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


